The County of Guadalupe, /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 15, 2015

                                      No. 04-14-00497-CV

                                        David C. GOAD,
                                           Appellant

                                                v.

                          THE COUNTY OF GUADALUPE, Texas,
                                     Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 12-1923-CV
                                William Old, Judge Presiding


                                         ORDER
       Appellant has filed an objection to appellee’s motion asking this court to remand this
matter to the trial court to permit appellee to file a notice of nonsuit. On January 8, 2015, this
court rendered an order denying appellee’s motion. Accordingly, we ORDER appellant’s
objection DENIED AS MOOT. We remind appellant that appellant’s brief is currently due
February 2, 2015.

                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court